Exhibit 10.10

FIRST AMENDMENT TO THE
ALFALFA DISTRIBUTION AGREEMENT

This First Amendment to the Alfalfa Distribution Agreement (this "Amendment") is
made this 23rd day of July, 2015, by and among Pioneer Hi-Bred International,
Inc., an Iowa corporation ("Pioneer"), and S&W Seed Company, a Nevada
corporation ("Company"). Pioneer and Company are collectively referred to herein
as the "Parties" and each individually as a "Party".

WHEREAS,

the Parties entered into that certain Alfalfa Distribution Agreement dated
December 31, 2014 (the "Agreement").



WHEREAS

, the Parties now wish to amend the Agreement as provided in this Amendment.





NOW, THEREFORE

, for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:



As used in this Amendment, capitalized terms not defined herein shall have the
meanings ascribed to them in the Agreement.

Section 2.3.5 of the Agreement shall be amended by deleting the text therein in
its entirety and inserting the following in lieu thereof:

On or before September 1 in each SY-1, Pioneer shall provide a conditioning
request to Company that provides its then-current request for Pioneer Products
by variety in substantially the form set forth on Schedule 2.3.5; provided,
however, that on or before November 1 in each such SY-1, Pioneer shall have the
right to amend each such conditioning request to the extent that such Pioneer
Products have not yet been conditioned in the manner as originally set forth in
such conditioning request; provided, further, that on or before January 1 in the
Sales Year immediately following each such SY-1, Pioneer shall have the right to
amend further such conditioning request to the extent that such Pioneer Products
have not yet been conditioned in the manner as originally set forth in such
conditioning request, as the same may have been amended. By way of example,
Pioneer may request changing a previous request for bulk untreated or treated
seed to fully conditioned, treated and bagged units, but may not request a
change from fully conditioned, treated or untreated, bagged units to bulk
conditioned units without an agreement in writing between the parties. As
another example, Pioneer may request to change bulk untreated to bulk treated.

This Amendment shall be effective as of the date first written above.

--------------------------------------------------------------------------------



In case of any inconsistencies between the terms and conditions contained in
this Amendment and the terms and conditions contained in the Agreement, the
terms and conditions of this Amendment shall control.

Except as set forth in this Amendment, (a) all provisions of the Agreement shall
remain unmodified and in full force and effect and (b) nothing contained in this
Amendment shall amend, modify or otherwise affect the Agreement or any Party's
rights or obligations contained therein.

This Amendment shall be governed by the substantive laws of the State of Iowa,
without regard to its conflicts of laws principles. Any controversy or claim
arising out of or relating to this Amendment shall be handled in accordance with
Section 7.3 of the Agreement.

This Amendment (along with the Agreement and the other Transaction Documents (as
such term is defined in the APSA)) supersedes all prior agreements between the
Parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.

All of the terms and provisions of this Amendment shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.

This Amendment may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the Parties have executed and delivered this Amendment as of the date first
above written.

PIONEER HI-BRED
INTERNATIONAL, INC.

By: /s/ Paul E. Schickler
Name: Paul E. Schickler
Title: President

 

 
S&W Seed Company

By: /s/ Matthew K. Szot
Name: Matthew K. Szot
Title: CFO

 

 

 

[Signature Page to First Amendment to the Alfalfa Distribution Agreement]

--------------------------------------------------------------------------------

 